Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/697428 has claims 1-19 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is November 27, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated November 27, 2019 and May12, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
4.	Claims 1-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,795,804 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘804 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	As per claim 1, lines 8, the term “the first simulated vehicle” lacks proper antecedent basis. Also it is uncertain what the term “First” stand for. For the purpose of examination, examiner will interpret the term as “the simulated vehicle”. 
As per claims 2-6, they are rejected for incorporating the above errors from their respective parent claim by dependency.
 second particular type of interaction” is connected to the previous limitations and hence its purpose. Appropriate correction and clarification is needed.
iii) 	As per claim 4, last paragraph,  the term “the model agent” lacks proper antecedent basis.  is connected to the previous limitations and hence its purpose. Also it is uncertain what the term “the model agent” stand for. For the purpose of examination, examiner will interpret the term as “the interactive agent”. 
Depended claims are rejected based on their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nygaard et al., hereinafter,  Nygaard (Patent No.: US 10,795,804 B1).



Regarding Claim 1, Nygaard discloses a method of testing software for operating a vehicle in an autonomous driving mode (Nygaard: abstract), the method comprising:
running, by one or more processors, a simulation by modifying a characteristic of an agent identified in the log data and by using log data collected by a vehicle operating in an autonomous driving mode, wherein the simulation is run using the software to control a simulated vehicle (Nygaard: Figure 9-item 910: Running a first simulation using log data collected by a vehicle operating in an autonomous driving mode, wherein the simulation is run using the software to control a first simulated vehicle, and the log data identifying at least one agent included in the first simulation; Figure 5-item 410: Processor; column 13 lines 20-28: the behavior of these model agents may be slightly altered from the log data-e.g. modified agent);
during the running of the simulation, determine, by the one or more processors, that a first type of interaction between the first simulated vehicle and the modified agent will occur (Nygaard: Figure 9-item 920: During the running of the first simulation, determining that a particular type of interaction between the first simulated vehicle and the at least one agent has occurred); 
in response to determining that the first particular type of interaction between the simulated vehicle and the modified agent will occur, replacing, by the one or more processors, the modified agent with an interactive agent that simulates a road user corresponding to the modified agent that is capable of responding to actions performed by simulated vehicles (Nygaard: Figure 9-item 930: In response to determining that the particular type of interaction between the first simulated vehicle and the at least one agent has occurred, running a second simulation using the log data by replacing the at least one agent with an agent model that simulates a road user capable of responding to actions performed by simulated vehicles, wherein the second simulation is run using the software to control a second simulated vehicle); and
determining, by the one or more processors, that a second particular type of interaction between the simulated vehicle and the interactive agent has occurred in the simulation (Nygaard: Figure 9-item 940: Determining whether the particular type of interaction between the second simulated vehicle and the model agent has occurred in order to determine whether the software is able to complete the second simulation without the particular type of interaction between the second simulated vehicle and the model agent having occurred).

Regarding Claim 2, Nygaard further discloses the method of claim 1, wherein the first particular type of interaction is a collision (Nygaard: column 1 lines 45-46: the particular type of interaction is a collision).

Regarding Claim 3, Nygaard further discloses the method of claim 2, wherein the second particular type of interaction is a collision, and the method further comprises, in response to determining that a collision between the simulated vehicle and the interactive agent has occurred, flagging the simulation for further review (Nygaard: column 1 lines 46-50: when a collision between the second simulated vehicle and the model agent is determined to have occurred, flagging the second simulation for further review).

Regarding Claim 4, Nygaard further discloses the method of claim 2, wherein the second particular type of interaction is one of the simulated vehicle or the interactive agent swerving, and the method further comprises, in response to determining that a collision between the simulated vehicle and the model agent has occurred, flagging the simulation for further review (Nygaard: column 2 line 61- column 3 line 3: the particular action includes swerving within a lane).

Regarding Claim 5, Nygaard further discloses the method of claim 2, wherein the second particular type of interaction is one of the simulated vehicle or the interactive agent decelerating at a particular rate, and the method further comprises, in response to determining that a collision between the simulated vehicle and the interactive agent has occurred, flagging the simulation for further review (Nygaard: 2 line 61- column 3 line 3: the particular action includes decelerating a predetermined amount over a predetermine period of time).

Regarding Claim 6, Nygaard further discloses the method of claim 1, further comprising identifying the log data by analyzing various log data to identify a situation in which an autonomous vehicle is exhibiting a first type of behavior and the agent is exhibiting a second type of behavior (Nygaard: column 4 line 25: simulated vehicle's behavior; column 4 line 6-9: the agents or first in time behavior; column 14 lines 41-60. Figure 7).

Regarding Claim 7, Nygaard further discloses the method of claim 6, wherein the first type of behavior is changing lanes (Nygaard: column 14 lines 41-60. Figure 7).

Regarding Claim 8, Nygaard further discloses the method of claim 7, wherein the second type of behavior is passing the autonomous vehicle (Nygaard: column 14 lines 41-60. Figure 7).

Regarding Claim 9, Nygaard further discloses the method of claim 6, wherein the first type of behavior is making an unprotected turn (Nygaard: column 8 lines 62-64).

Regarding Claim 10, Nygaard further discloses the method of claim 9, wherein the second type of behavior is exceeding a speed limit for the agent while approaching the autonomous vehicle from an oncoming lane (Nygaard: column 7 lines 43-44).

Regarding Claim 11, Nygaard further discloses the method of claim 1, wherein the characteristic includes a dimension of the agent (Nygaard: column 12 lines 3-7).

Regarding Claim 12, Nygaard further discloses the method of claim 1, wherein the characteristic includes a shape of the agent (Nygaard: column 12 lines 3-7).

Regarding Claim 13, Nygaard further discloses the method of claim 1, wherein the agent is a first type of road user, and modifying the agent causes the modified agent to appear to the software to be a second type of road user different from the first type of road user (Nygaard: column 11 lines 5-12: different types of road users).

Regarding Claim 14, Nygaard further discloses the method of claim 13, wherein the first type of road user is a car, and the second type of road user is a motorcycle (Nygaard: column 11 lines 5-12).

Regarding Claim 15, Nygaard further discloses the method of claim 13, wherein the first type of road user is a car, and the second type of road user is a truck having particular characteristics (Nygaard: column 11 lines 5-12).

Regarding Claim 16, Nygaard further discloses the method of claim 13, wherein the first type of road user is a pedestrian, and the second type of road user is a bicyclist (Nygaard: column 11 lines 5-18).

Regarding Claim 17, Nygaard further discloses the method of claim 13, wherein the first type of road user is a pedestrian, and the second type of road user is an animal (Nygaard: column 11 lines 5-18; column 12 lines 3-12).

Regarding Claim 18, Nygaard further discloses the method of claim 13, wherein the first type of road user is a bicyclist, and the second type of road user is a scooter rider (Nygaard: column 11 lines 5-18; column 12 lines 3-12).

Regarding Claim 19, Nygaard further discloses the method of claim 13, wherein the first type of road user is a pedestrian with a shopping cart, and the second type of road user is a pedestrian with a stroller (Nygaard: column 11 lines 5-18; column 12 lines 3-12).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Djuric et al. (Pub. No.: US 2019/0049970 A1) relates generally to predicting the motion of objects proximate to an autonomous vehicle and controlling the autonomous vehicle.
Gordon et al. (U.S. Patent No. 9,483,948 B1) relates to the field of controlling self-driving vehicles when proximate to a pedestrian.
Joshua David Goldberg (Pub. No.: US 2019/0129831 A1) relates generally to testing the computing systems of an autonomous vehicle.
Sippl et al. (From Simulation Data to Test Cases for Fully Automated Driving and ADAS, 2017, ICTSS, pp 1-16) presents a concept on deriving test cases from simulation data and outline challenging tasks when testing and validating fully automated driving functions and Advanced Driver Assistance Systems (ADAS).
Torabi et al. (An Agent-Based Micro-Simulator for ITS, 2018, ITSC, pp 2556-2561) present MATISSE 3.0, a microscopic simulator for the simulation of Agent-based intelligent Transportation Systems (ATS).
Tuncali et al. (Simulation-based Adversarial Test Generation for Autonomous Vehicles with Machine Learning Components, 2018, IEEE, pp 1-18) demonstrate how the framework can be used to evaluate closed-loop properties of an autonomous driving system model that includes the ML components, all within a virtual environment.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146